 Case 8:21-cv-01994-KKM-JSS Document 1 Filed 08/19/21 Page 1 of 9 PageID 1



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


TIMOTHY BECKWITH,

            Plaintiff,                            CASE NO.:
v.

OAKS CLUB CORPORATION,

           Defendant.
_______________________________________/

                                  COMPLAINT

       Plaintiff, TIMOTHY BECKWITH, by and through his undersigned counsel,

hereby sues Defendant, OAKS CLUB CORPORATION, and states as follows:

                         JURISDICTION AND VENUE

       1.   Jurisdiction of this Court is invoked pursuant to the Americans With

Disabilities Act Amendments of 2008 (“ADAAA”), 42 U.S.C. Ch. 126 § 12101 et

seq.

       2.   Venue lies within United States District Court for the Middle District

of Florida, Tampa Division, because a substantial part of the events giving rise to

this claim occurred in this Judicial District and is therefore proper pursuant to 28

U.S.C. 1391(b).
 Case 8:21-cv-01994-KKM-JSS Document 1 Filed 08/19/21 Page 2 of 9 PageID 2



                                     PARTIES

      3.    At all times material herein, Plaintiff, TIMOTHY BECKWITH, was

and is a resident of Sarasota County, Florida.

      4.    At    all    times   material   herein,   Defendant,    OAKS      CLUB

CORPORATION (“Oaks”), was and is a Florida corporation, licensed and

authorized to and doing business in Sarasota County, Florida.

      5.    Defendant is an employer as defined by the laws under which this

action is brought and employs the required number of employees.

                        ADMINISTRATIVE PREREQUISITES

      6.    All conditions precedent to bringing this action have occurred.

      7.    On May 13, 2021, Plaintiff filed a timely Charge of Discrimination

with the Equal Opportunity Employment Commission (“EEOC”) and the Florida

Commission on Human Relations (“FCHR”). The Right to Sue was issued on June

1, 2021.

                            FACTUAL ALLEGATIONS

      8.    Plaintiff began his employment with the Defendant, Oaks Corporation

on or around September 26, 2000, as an Assistant Golf Professional.

      9.     On or around May 17, 2019, Plaintiff went to Sarasota Memorial

emergency room with severe abdominal pain. Plaintiff was diagnosed with Stage

IV colon cancer. Plaintiff was told at the time it was “highly curable”. During this
 Case 8:21-cv-01994-KKM-JSS Document 1 Filed 08/19/21 Page 3 of 9 PageID 3



time, Plaintiff had emergency surgery to save his life. Plaintiff was in the hospital

for 7 days.

      10.     Between July 2019-December 2019, Plaintiff continued to work during

treatment (even during a hospital stay). The only days he missed work were for

chemo treatment every other Monday. Plaintiff commonly worked 6 days a week.

      11.     From January 2020 to May 2020, Plaintiff’s chemotherapy was

discontinued, and it was believed he was in remission.

      12.     On or around March 13, 2020, the Defendant shut down due to COVID

19. Plaintiff was told to stay at home due to the fact that most people believed he

would be highly susceptible to the virus being a cancer survivor and no one knew

enough about the virus to say for certain. All the employees continued to work

from home and Plaintiff eventually returned to work regularly in April of 2020.

      13.     In May 2020, Plaintiff had a follow up scan that indicated his cancer

had spread. Plaintiff informed his General Manager (“GM”), Jeff Hartigan, that he

needed to treat again. At the time, the oncologist said that if Plaintiff didn’t treat,

he would only live another 6-12 months. Treatment resumed on June 22, 2020.

      14.     From June 2020 to September 2020, Plaintiff resumed his “normal”

schedule of every other Monday treatment and even attended Zoom golf

committee meetings from the chemo lounge. Each month Plaintiff repeatedly

requested that the meetings be rescheduled so he could attend the meetings in

person, but was denied.
 Case 8:21-cv-01994-KKM-JSS Document 1 Filed 08/19/21 Page 4 of 9 PageID 4



      15.    In October 2020, during a discussion with GM, Jeff Hartigan, Plaintiff

was asked if he could provide a note from his doctor indicating his ability to

perform his job. Plaintiff’s response was sent to GM via email.

      16.    At that time, Plaintiff grew increasingly concerned that the Board was

trying to discredit him in some way so Plaintiff asked a fellow department head to

provide him with a log of all the times Plaintiff entered the property since his illness

was diagnosed. The only data available was from 10/26/19 to 10/25/20. Plaintiff

was at work in this 1-year period 254 times. This included the mandatory shut

down for Covid when no one was allowed on campus and Plaintiff’s allotted 4-

week vacation. Plaintiff worked every day while he was off the property as

evidenced by his calls, virtual meeting attendance and emails.

      17.    In November 2020, there was a Covid case at the Club and the GM

forwarded Plaintiff an email from a Board member expressing concern for his

“vulnerability” and said Plaintiff should stay away.

      18.    Plaintiff became very concerned that they were trying to show that he

wasn’t able to perform the job due to his health condition, so Plaintiff responded

again in writing and said that he was fine, especially since other staff members also

had pre-existing conditions and they weren’t offered the same.

      19.    On or around January 14, 2021, the GM and the incoming interim GM

were present when Plaintiff was given a review. In the many years of reviews

Plaintiff had received from this GM, it was the first one the GM “read” to Plaintiff.
 Case 8:21-cv-01994-KKM-JSS Document 1 Filed 08/19/21 Page 5 of 9 PageID 5



       20.    Plaintiff asked if the GM wrote the review and was told that he did

not. Plaintiff informed GM, Jeff that he would be rebutting everything in the

review.

       21.    On January 19, 2021, Plaintiff sent his review rebuttal via email to both

GMs and copied HR.

       22.    On January 27, 2021, the interim GM and HR person scheduled a

meeting with Plaintiff to discuss his review response. During which time they

indicated they would be putting Plaintiff on a Performance Improvement Plan.

When Plaintiff asked why he was being placed on a PIP, he was told Plaintiff was

not accepting responsibility and when Plaintiff asked again, the interim GM said,

“you made a lot of good points in your rebuttal, but…” No further direction was

given except for Plaintiff to come up with ways he could improve.

       23.    Plaintiff believed the Oaks Corporation was setting him up for

termination and he was worried that he would lose his health insurance.

       24.    Plaintiff accepted another job offer at a much lower salary to avoid a

termination and loss of health insurance.

       25.    On February 8, 2021, Plaintiff was constructively discharged.

                           COUNT I
      AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008
             (“ADAAA”) DISABILITY DISCRIMINATION

       26.    Plaintiff realleges and adopts the allegations in paragraphs 1 through

25 as if set out in full hereafter.
 Case 8:21-cv-01994-KKM-JSS Document 1 Filed 08/19/21 Page 6 of 9 PageID 6



      27.     Plaintiff is an individual entitled to protection under the Americans

With Disabilities Act Amendments of 2008 (“ADAAA”) and was an employee

within the meaning of the ADAAA.

      28.     Plaintiff is a qualified individual with a disability within the meaning

of the ADAAA, because Plaintiff, with a reasonable accommodation, could

perform the essential functions of his job with Defendant.

      29.     By the conduct described above, Defendant engaged in unlawful

employment practices in violation of the ADAAA, took adverse employment

actions against Plaintiff and discriminated against Plaintiff because of his

disability.

      30.     Plaintiff raised concerns of discrimination and retaliation due to his

disability.

      31.     As a result of Defendant’s unlawful conduct, Plaintiff has suffered

and continues to suffer damages, including, but not limited to, the following:

              a.    Back pay and benefits;

              b.    Interest on back pay and benefits;

              c.    Front pay and benefits;

              d.    Compensatory damages, including damages for mental
                    anguish, loss of dignity, and other intangible injuries;

              e.    Pecuniary and non-pecuniary losses;

              f.    Attorney’s fees and costs; and
 Case 8:21-cv-01994-KKM-JSS Document 1 Filed 08/19/21 Page 7 of 9 PageID 7



              g.     For any other relief, this Court deems just and equitable.

       WHEREFORE, Plaintiff, TIMOTHY BECKWITH, demands a trial by jury

and a judgment against Defendant, OAKS CLUB CORPORATION, in an amount

within the jurisdictional limits of this Court, to wit: More than Thirty Thousand

($30,000.00) Dollars, plus attorney’s fees, costs, interest, and for such other relief to

which the Plaintiff may be justly entitled.


                          COUNT II
      AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008
                   (“ADAAA”) RETALIATION

       32.    Plaintiff realleges and adopts the allegations in paragraphs 1 through

25 as if set out in full hereafter.

       33.    Plaintiff suffered an adverse employment action (constructive

discharge) for opposing an employment practice and for opposing Defendant’s

discriminatory treatment of him, which action is unlawful pursuant to the

ADAAA, 42 U.S.C. § 12112, et seq.

       34.    The above-described acts constitute retaliation, in violation of the

ADAAA.

       35.    As a result of Defendant’s unlawful retaliation, Plaintiff has suffered

and continues to suffer damages, including, but not limited to, the following:

              a.     Back pay and benefits;

              b.     Interest on back pay and benefits;
 Case 8:21-cv-01994-KKM-JSS Document 1 Filed 08/19/21 Page 8 of 9 PageID 8



             c.      Front pay and benefits;

             d.      Compensatory damages;

             e.      Pecuniary and non-pecuniary losses;

             f.      Attorney’s fees and costs; and

             g.      For any other relief, this Court deems just and equitable.

      WHEREFORE, Plaintiff, TIMOTHY BECKWITH, demands a trial by jury

and a judgment against Defendant, OAKS CLUB CORPORATION, in an amount

within the jurisdictional limits of this Court, to wit: More than Thirty Thousand

($30,000.00) Dollars, plus attorney’s fees, costs, interest, and for such other relief to

which the Plaintiff may be justly entitled.


                           DEMAND FOR JURY TRIAL


      36.    Plaintiff, TIMOTHY BECKWITH, demands a trial by jury on all

issues so triable.

DATED this 19th day of August 2021.

                                         FLORIN GRAY BOUZAS OWENS, LLC

                                         /s/Christopher D. Gray
                                         CHRISTOPHER D. GRAY, ESQUIRE
                                         Florida Bar No.: 902004
                                         Primary: chris@fgbolaw.com
                                         Secondary: debbie@fgbolaw.com
                                         WOLFGANG M. FLORIN, ESQUIRE
                                         Florida Bar No.: 907804
                                         wolfgang@fgbolaw.com
                                         16524 Pointe Village Drive, Suite 100
Case 8:21-cv-01994-KKM-JSS Document 1 Filed 08/19/21 Page 9 of 9 PageID 9



                                 Lutz, FL 33558
                                 Telephone (727) 254-5255
                                 Facsimile (727) 483-7942
                                 Attorneys for Plaintiff
